NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted June 15, 2016* 
                                  Decided June 15, 2016 
                                              
                                          Before 
 
                              DIANE P. WOOD, Chief Judge 
                               
                              RICHARD A. POSNER, Circuit Judge 
                               
                              JOEL M. FLAUM, Circuit Judge 
 
No. 15‐3344 
 
UNITED STATES OF AMERICA,                         Appeal from the United States District 
      Plaintiff‐Appellee,                         Court for the Southern District of Illinois.
                                                   
      v.                                          No. 3:09CR30063‐003‐DRH 
                                                   
STEVEN H. MADDEN,                                 David R. Herndon, 
      Defendant‐Appellant.                        Judge. 

                                        O R D E R 

       Steven Madden appeals from the denial of his motion under 18 U.S.C. 
§ 3582(c)(2) for a sentence reduction based on the retroactive application of Amendment 
782 to the federal sentencing guidelines. Because the district court did not abuse its 
discretion, we affirm the decision.   

     Madden pleaded guilty to one count of conspiring to manufacture 
methamphetamine, 21 U.S.C. §§ 846, 841(a)(1). His guidelines imprisonment range for 

                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. The appeal is thus submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2)(C). 
No. 15‐3344                                                                        Page 2 
 
the conspiracy charge was 84 to 105 months (based on a total offense level of 25 and a 
criminal history category of IV). The district court sentenced Madden to 96 months to be 
followed by a five‐year term of supervised release.   

        Madden, through counsel, moved under § 3582(c)(2) to reduce his prison 
sentence in light of Amendment 782, which lowered by 2 levels the base offense level 
for Madden’s drug crime as specified in the Drug Quantity Table. See U.S.S.G. 
§ 1B1.10(d); Supp. to App. C, amend. 782 (2014). This reduction lowered Madden’s 
imprisonment range to 70 to 87 months. The government opposed giving Madden any 
reduction, however, on the grounds that Madden had been disciplined repeatedly while 
in prison, and that the 96 months he received was still appropriate given the district 
court’s weighing of the factors in 18 U.S.C. § 3553(a). The Bureau of Prisons submitted 
to the court a “worksheet” detailing Madden’s misconduct while in prison. Its accuracy 
is not disputed: Madden’s record includes assault, threatening bodily harm to a guard, 
possessing a dangerous weapon, refusing to obey orders, being in an unauthorized 
area, abusing morphine, refusing to take an alcohol test, and refusing a work 
assignment. The worksheet also confirms that Madden had completed or at least started 
15 educational courses but had not participated in drug treatment. And, the worksheet 
notes, Madden did not have a current work assignment because he was being housed in 
segregation.   

       The district court declined to reduce Madden’s sentence. The court 
acknowledged that Madden was eligible for a reduction but concluded, based primarily 
on his extensive prison disciplinary record, that Madden is an inmate still in “need of 
corrective treatment and from whom the public needs protection.”   

        Madden, now pro se, argues on appeal that the discretion given to district judges 
in considering grounds for a sentence reduction is unconstitutional and counter to the 
purpose of retroactive amendments to the guidelines. Yet the Supreme Court has held 
that the discretion given to district judges under § 3582(c)(2) is proper, and that neither 
the statute nor the Constitution requires a judge to conduct a full resentencing in 
response to a § 3582(c)(2) motion. Dillon v. United States, 560 U.S. 817 (2010); United 
States v. Neal, 611 F.3d 299, 401 (7th Cir. 2010).   

       The district court acted well within its authority in declining to reduce Madden’s 
prison term. In deciding whether a reduction is appropriate, a district court considers 
the applicable § 3553(a) factors (though the court need not analyze each one), as well as 
the defendant’s post‐sentencing conduct and any threat to the public posed by early 
release. See U.S.S.G. § 1B1.10, cmt. n.1(B); United States v. Purnell, 701 F.3d 1186, 1190 
No. 15‐3344                                                                         Page 3 
 
(7th Cir. 2012). These considerations persuaded the district court, and us, that a 
sentencing reduction was unwarranted given Madden’s “numerous and serious 
violations of prison rules.” 

                                                                             AFFIRMED.